DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 02 March 2021 has been considered and entered. Accordingly, claims 1-10 are pending in this application. Claims 1-10 are currently amended. 

In view of Applicant’s amendments to the claims and accepted terminal disclaimer filed on 02 March 2021, all rejections have been withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. It is noted that the NPL Cite No. 1 document has been considered based solely on the content contained within the document itself. Any references cited therein have not necessarily been considered as part of this IDS.
Terminal Disclaimer
The terminal disclaimer filed on 02 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,545,699  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-10 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grube et al. (US 2019/0149556 A1) discloses managing access policies in a Distributed Storage Network (DSN)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/James E Richardson/Primary Examiner, Art Unit 2167